Citation Nr: 1615973	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-42 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee arthritis (also claimed as loss of muscle and ligament).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1978 and from January 1980 to January 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Columbia, South Carolina Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for right knee arthritis, rated 10 percent from June 19, 2007.  

The Veteran testified before a Decision Review Officer in March 2009; a transcript of that hearing has been associated with the claims file.  

In June 2014, the Board remanded the claim for further development.  

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims processing systems.


FINDING OF FACT

During the period on appeal, the Veteran's right knee disability has been manifested by x-ray evidence of arthritis with limited painful motion; flexion was limited to no less than 85 degrees and extension was limited to no more than 0; ankylosis, dislocation or removal of semilunar cartilage, impairment of tibia or fibula, instability, subluxation, or genu recurvatum has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 5003, 5010, 5257, 5258, 5260, 5261 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary y to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in October 2009 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service VA and private medical records.  The Veteran was provided with multiple VA examinations in December 2007 and December 2008.
In June 2014, the Board remanded the claim to provide the Veteran with a contemporaneous examination to assess the severity of the Veteran's right knee arthritis as well as any associated scars.  The Veteran was afforded VA examinations in August 2014 as well as in December 2015 to assess the severity of his right knee arthritis and to determine if there was any muscle/ligament or other involvement.  In an August 2014 examination with a February 2015 addendum and a September 2015 VA examination, the Veteran's scars were also evaluated by a VA examiner.  

Having scheduled the above-referenced examinations for the Veteran, the directives of the Board's June 2014 remand have been satisfied.  See Stegall v. West, 11 Vet. App. 268 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II.  Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §  4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14 (2015). 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating following an award of service connection, evaluation of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's right knee disability has been rated as 10 percent disabling under DC 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2015).  DC 5010 pertains to traumatic arthritis, which is rated as degenerative arthritis.  DC 5260 pertains to limitation of flexion.  
Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint or group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis) (2015).  Though there is medical evidence of degenerative arthritis of the Veteran's right knee, he is already in receipt of the maximum 10 percent rating under DC 5003. 

Limitation of knee motion is rated under DC 5260 and DC 5261.  Under DC 5260, the following evaluations are assignable for limitation of leg flexion: zero percent for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261, the following evaluations are assignable for limitation of leg extension: zero percent for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and 50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

DC 5257 provides a 10 percent rating for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2015).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General Counsel determined that, when a claimant has arthritis and instability of the knee, multiple ratings may be assigned under Codes 5003 and 5257.  Moreover, in VAOPGCPREC 9-98, 63 Fed. Reg. 56704  (1998), it was found that, even if the Veteran did not have limitation of motion of the knee meeting the criteria for a non-compensable rating under Codes 5260 or 5261, a separate rating could be assigned if there was evidence of a full range of motion 'inhibited by pain.'  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Also, VA's General Counsel has directed that separate ratings may be assigned if a particular knee condition causes both the limitation of extension and limitation of flexion of the same joint.  VAOPGCPREC 9-04 (Sept. 17, 2004).

The knee is considered a major joint. 38 C.F.R. § 4.45(f).  The normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§  4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Under DC 5258, a 20 percent rating is provided for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and DC 5259 provides a 10 percent rating for symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DCs 5258, 5259 (2015).

III.  Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his right knee arthritis.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

On review of the record, VA outpatient treatment records reflect that the Veteran was diagnosed with osteoarthritis involving the knee in April 2003.  In May 2007, he had complaints of aching pain in the right knee that was exacerbated by prolonged sitting/standing and alleviated by lying down and medication.  A May 2007 physical therapy evaluation for generalized muscle weakness in the right lower extremity noted that the Veteran wore an "unloader" knee brace.  On examination, his right knee and hamstring were remarkable for contracture and his gait was remarkable for decreased right knee flexion with swing.  His right knee girth was increased compared to his left knee secondary to hardware in the joint.  The assessment was positive for chronic right knee flexion contracture.  A June 2007 orthopedic surgery outpatient note reported the Veteran's complaints of stiffness in his knee and some pain after working hours as a longshoreman.  He indicated that he had weakness, but was going to physical therapy, which was helping him.  On physical examination, the Veteran walked with no limp.  He wore a hinged knee brace.  Range of motion was from 0 to 90 degrees.  There was no varus and valgus instability.  There was mild to moderate effusion in the knee joint and crepitus with range of motion, otherwise strength in the knee was 5/5.  Over the years, he was seen for complaints of right knee symptoms.   

On December 2007 VA joint examination, the examiner noted a history of the Veteran fracturing his right distal femur and undergoing three surgical procedures.  The examiner noted the Veteran's reports of having continued pain all day every day from the proximal femur to the knee.  The Veteran wore a counter balance brace and used a cane with relief.  He also took Naprosyn with relief.  The Veteran was unable to run, walk more than 300 yards, squat, sit in the back seat of a car, drive more than three hours, and mow his lawn.  His job duties as a longshoreman were limited in that he could only operate the forklift operator or be a flag man.  Otherwise, he had the same restrictions at work.  He indicated that his knee condition flared up two to three times a week during which he did minimal activity and tried to avoid any weight bearing.  He had short pinching shooting pain two to three times every two to three weeks at the site of the bone harvest from the hip.  This pain only lasted for seconds.   

On physical examination, the Veteran walked with a counter balance brace and a marked limp.  The knee had crepitus, but no instability, tenderness, or warmth.  It had 5/5 motor strength.  The examiner was unable to elicit a deep tendon reflex.  Extension was to 0 degrees with pain and flexion was to 85 degrees with pain.  There was no diminution with repetitive testing.  The examiner noted that the Veteran did not meet any De Luca criteria.  In an addendum, the examiner added that there was no pain on range of motion or flare-ups on any joints other than what was reported above.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use testing.  

On December 2008 VA joint examination, the examiner reported a history of the Veteran's right knee swelling, locking, buckling, popping, and grinding.  The examiner restated the Veteran's history.  On physical examination, the Veteran had a limp with counterbalance brace and a cane.  There was no deep tendon reflex, instability, tenderness or warmth in the right knee.  There was crepitus.  Range of motion studies revealed extension to 0 degrees with pain and flexion to 90 degrees with pain.  The examiner's impression was osteoarthritis in the right knee and added that there were no DeLuca criteria.  In an addendum, the examiner clarified that there was no pain on range of motion or flare-up on any of the above joints, except as stated above.  There was no additional limitation by pain, fatigue, weakness, or lack of endurance following repetitive use.  

In an April 2011 evaluation report from Orthopaedic Specialists of Charleston, Dr. R. Schoderbek, noted the Veteran's history as well as the Veteran's reported of having a very stiff and painful knee that limited his ability to run and caused pain with running.  The physician noted that the Veteran underwent four separate surgeries on the right femur, for supracondylar femur fracture.  The first two surgeries were for irrigation and debridement for the open fracture, the third surgery was for the open fracture and internal fixation, and the fourth surgery was for bone grafting.  Physical examination of the right knee revealed range of motion from 0 to 85 degrees or 0 to 90 degrees.  The physician described the knee as "stuck past that" with regard to the range of motion.  The physician clarified that the Veteran's knee did not move past that range of motion.  There appeared to be stability with varus and valgus stress both at 0 and 30 degrees of flexion.  Anterior and posterior drawer appeared stable and Lachman's testing was negative.   There was tenderness along the joint line, but McMurray's testing was negative.  Sensation was intact to light touch.  There was appropriate strength in his range of motion.  The assessment was previous supracondylar femur fracture, limitations in motion, and mild osteoarthritis.

Treatment records dated in August 2014 and June 2015 from Roper St. Francis Physician Partners noted the Veteran's history of having limitations in the range of motion of knee along with the progression of pain in his knee as well likely due to the development of post traumatic osteoarthritic changes within the knee.  On examination, there was no effusion, crepitus was present with range of motion, and there was tenderness and pain with patellar compression test in the medial and lateral knee, meniscus medial joint line, and lateral joint line.  Range of motion studies revealed extension was to 0 degrees and flexion was to 90 degrees, strength was 5/5, and there was no instability.  Dr. Schoderbek noted that the Veteran wore a brace on a regular basis to help preserve his ability to be full weight bearing and engage in activities.  

On August 2014 VA examination, the Veteran reported increased pain in his knee over the past two years.  He claimed that he had difficulty with prolonged standing, walking, and stooping.  He constantly wore his hinged brace for support and occasionally used a cane.  He also took naproxen.  Range of motion studies revealed that forward flexion was to 90 degrees with pain at 90 degrees and extension was to 0 degrees with pain at 0 degrees.  The Veteran did not have additional limitation in range of motion of the right knee following repetitive-use testing and pain was reported again at 90 and 0 degrees.  There was functional loss and/or functional impairment of the knee in that there was less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues.  Muscle strength was 5/5 on flexion and extension.  Testing for anterior (Lachman's test) and posterior (posterior drawer test) and medial-lateral (applying valgus/varus pressure) instability was normal in the right knee.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not currently have and never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  He did not have any meniscal conditions or surgical procedures for a meniscal condition.  He did not have a total knee joint replacement.  He underwent ORIF for supracondylar fracture in September 1994 resulting in knee pain and limitation of flexion to 90 degrees.  There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner found that there was no x-ray evidence of patellar subluxation.  The Veteran's knee did not impact his ability to work.  The examiner added that the Veteran had a minimal limp favoring his right leg.  There was no knee effusion, there was positive crepitus with range of motion, there was tenderness with pushing down on the patella and over the medial joint line, and the knee was stable.  With regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or reported use of the joints, the examiner found that it was not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

On the above examinations, the Veteran's right knee had flexion limited, at worst, to 85 degrees, as reflected in a December 2007 VA examination as well as an April 2011 evaluation report from Orthopaedic Specialists of Charleston.  The flexion of the Veteran's right knee must be limited to 30 degrees in order to warrant increased ratings of 20 percent.  38 C.F.R. § 4.71a, DC 5260 (2015).  DC 5260 therefore cannot serve as a basis for an increased rating in this case. Similarly, an increased rating is not warranted under DC 5261.  The Veteran had full extension the right knee in VA and private treatment records and evaluation reports; as well as on December 2007, December 2008,  and August 2014 VA examinations.  The Veteran's right knee extension would have to be limited to 15 degrees in order to warrant increased rating of 20 percent.  38 C.F.R. § 4.71a, DC 5261 (2015).  Because there is no evidence that the Veteran's right knee extension was limited to 15 degrees, DC 5261 cannot serve as a basis for an increased rating for the Veteran's right knee disability. 

As discussed above, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40  and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  However, on examination in December 2007, December 2008, and August 2014, there was no additional limitation of motion due to pain or other functional loss after 3 repetitive motions.  The Board acknowledges that the Veteran has endorsed flare-ups during his examinations.  VA examiners must, "if feasible," provide the degree of additional range of motion limitation during flare-ups.  DeLuca, 8 Vet. App. at 206.  In this case, scheduling an examination to coincide with the Veteran's occasional flare-up is not a feasible option.  

On December 2007 and December 2008 VA examinations, the Veteran indicated that he had flare-ups two to three times a week during which he did minimal activity and tried to avoid any weight bearing.  Beyond this generalized report, he has not described the associated level of impairment that occurs during a flare-up.  These assertions are not documented in the VA or private treatment records.  Further, the August 2014 VA examiner stated that with regard to whether pain, weakness, fatigability, or incoordination significantly limited functional ability during flare-ups or reported use of the joints, it was not possible to determine without resorting to mere speculation, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  In the absence of any clinical and objective evidence that the Veteran has further functional limitation during flare ups, the Board cannot grant any higher rating than that currently assigned.

Additionally, the Board finds that the limited and painful movement, weakness, abnormal motion, limping gait experienced by the Veteran, which results in limitations in running, walking, stooping, squatting, sitting, driving, and mowing his lawn are adequately compensated by the disability ratings currently assigned.  There is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In this case, the medical evidence does not show any recurrent subluxation, nor does the Veteran report any subluxation.  Also, August 2014 VA examination report specifically noted that there was no evidence or history of recurrent subluxation/dislocation.  Furthermore, there was no ex-ray evidence of patellar subluxation.  With respect to instability, although the Veteran consistently wore a knee brace, VA treatment records, private treatment records from Roper St. Francis Physician Partners, and VA examination reports in December 2007, December 2008, and August 2014 objectively found, with appropriate testing, that there was no instability in the right knee.  Therefore, the Board finds that a separate rating is not warranted for the Veteran's right knee disability under DC 5257.  See 38 C.F.R. § 4.71a (2015).

VA treatment records reflect effusion in the right knee; however, private treatment records from Roper St. Francis Physician Partners and the August 2014 VA examination report specifically found that there was no effusion.  Regardless, although the December 2008 VA examiner noted the Veteran's reports of swelling, locking, and pain, and crepitus was found on multipole examinations, overall, the medical evidence does not show that the Veteran had a meniscal tear or dislocation or removal of the semilunar cartilage, nor has the Veteran indicated that he had such.  Furthermore, the August 2014 VA examiner specifically reported that the Veteran did not have any meniscal conditions or surgical procedures for a meniscal condition.  Therefore, a disability evaluation under DC 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint) and DC 5259 (symptoms of removal of semilunar cartilage) is not appropriate.  See 38 C.F.R. § 4.71a, DCs 5258, 5259 (2015).

Although Dr. R. Schoderbek indicated on an April 2011 evaluation report that the Veteran's right knee was "stuck" or did not move past the range of motion reported, the Veteran still retained a range of motion of 0 to 85 and 0 to 90 degrees at the time of the evaluation, as well as throughout the appeal period.  The evidence does not show that the Veteran experiences ankylosis in his right knee joint, as he is able to demonstrate movement in his right knee joint, albeit limited movement.

In considering the applicability of other diagnostic codes, the Board finds that DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum) are not applicable in this instance, as the medical evidence does not show that the Veteran has any of those conditions.  Specifically, no treatment record, or any report of VA examination demonstrate any objective finding of genu recurvatum, or impairment of the tibia and fibula.   

In regards to the Veteran's claim that there is loss of muscle or ligament in the right knee, the Board notes that a May 2007 VA treatment record indicated that there was right knee flexion contracture.  However, subsequent VA and private treatment records do not reveal muscle contracture, or loss of muscle or ligament.  Muscles strength has been consistently reported as 5/5 in the right knee.  Furthermore, an August 2014 muscle injury disability benefits questionnaire specifically identified an injury to muscle group XIV, the anterior thigh muscles (Sartorius, rectus femoris, and quadriceps on the right side only.  Muscle strength testing in the right knee on flexion (Group XIII) and extension (Group XIV) was 5/5.  There was no muscle atrophy.  The examiner added that she reviewed the operative report from the surgery and there was no mention of muscle or ligament loss.  She explained that the muscle and its fascia had to be dissected at time of surgery to reach the bone.  In regard to the right knee, there was a residual of decreased flexion of the knee to 90 degrees since the surgery, associated with pain at this level of flexion, but no other limitations.  A December 2015 VA muscle injury disability benefits questionnaire, yielded similar results as previously reported on the August 2014 questionnaire, including 5/5 muscle strength on right knee flexion and extension.  Therefore, a rating under 38 C.F.R. § 4.73, DCs 5313 (for muscle group XIII-flexion of the knee) or 5314 (for muscle XIV-extension of the knee) is not applicable.

Furthermore, a neurological disability has neither been alleged by the Veteran nor shown by the medical evidence.  VA and private treatment records as well as VA examination reports, did not identify any neurological impairment.  On August 2014 VA examination, there was no sensory deficit and when asked, the examiner did not identify any neurological disease.   

In regards to whether a separate evaluation is warranted for any associated scars, in a March 2003 rating decision, the RO granted service connection for right femur scar and assigned a noncompensable evaluation, effective December 9, 2002.  In a September 2003 rating decision, a DRO increased the rating for right femur scar to 10 percent effective December 9, 2002.  A February 2004 rating decision continued the 10 percent rating.  In June 2014, the Board remanded the Veteran's right knee arthritis, in part, to clarify and evaluate any scars on the Veteran's right knee.  

In an August 2014 VA scar examination and a February 2015 addendum, the VA examiner reported that she reviewed the medical records and rating decisions, her notes and examination reports, and the August 2003 VA examination, along with pictures.  She clarified that the three scars reported in her examination and the two scars in the 2003 report were the same scars resulting from the femoral fracture and subsequent surgery the Veteran had in 1994.  A September 2015 scar disability benefits questionnaire referred to a right femur scar.  In a December 2015 rating decision, the RO continued to rate the Veteran's right painful femur scars as 10 percent disabling.  The record reflects that the Veteran's scars have been separately considered as part of the Veteran's right femur scar and assigned a 10 percent disability.  The Veteran has not appealed this issue and this matter is not currently before the Board. 
The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an increased rating for his service-connected right knee arthritis.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5257, 5258, 5260, 5261 (2015). Thus, the Board finds that during the period on appeal the criteria for a rating in excess of 10 percent for right knee arthritis have not been met

IV.  Other Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings. The Board, however, concludes that the criteria for a rating in excess of 10 percent for right knee arthritis have at no time been met.  Accordingly, staged ratings are inapplicable.  See Id.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's rating for right knee arthritis contemplates the functional limitations caused by his right knee pain and tenderness, to include limited motion.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the right knee provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.27, DC 5010-5260(2015) (providing ratings on the basis of painful motion and limitation of flexion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's daily and work activities, to include running, walking, stooping, squatting, sitting, driving, and mowing his lawn.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, as the decision does not involve evaluation of multiple service-connected disabilities, further discussion of Johnson is not necessary.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected right knee arthritis.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's right knee arthritis because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected right knee arthritis rendered him unemployable.  In fact, during his May 2014 VA examination, the Veteran reported that he was currently working as a delivery man for mail and small packages.  He also had a history of working as an administrative person for food stamp applications.  There have been no reports that the employment was marginal or paid less than the poverty rate.  Accordingly, the issue of entitlement to a TDIU has not been raised by the Veteran or the record and, as such, need not be addressed further.  

In sum, Board finds that a rating in excess of 10 percent for right knee arthritis is not in order.  In reaching such determination, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim and, as such, the benefit of the doubt doctrine is not applicable and the claim for must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 4.3, 4.7.


ORDER

Entitlement to an evaluation in excess of 10 percent for right knee arthritis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


